            CaseApplication
   AO 106A (08/18) 2:20-mj-03817-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    08/13/20
                                                                                    Means          Page 1 of 33 Page ID #:1

                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Central District
                                                     __________  Districtofof
                                                                            California
                                                                              __________

                     In the Matter of the Search of          )
       Room #104 of the America’s Best Value Inn, 7222       )
                                                             )                   Case No. 2: 20-MJ-03817
       Rosemead Blvd. in Pico Rivera; a white Infiniti
       G35, bearing California license plate #6FMJ185; a     )
       white Mercedes E350, bearing California license       )
       plate #7BVY136; and the person of Hovanes             )
       Sungulyan , further described in Attachments A-1 - A4 )
                                                             )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                      evidence of a crime;
                      contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
               Code Section                                                         Offense Description

                    See Attachment B                                             See Attachment B


             The application is based on these facts:
                   See attached Affidavit
                      Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                    ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                     Applicant’s signature

                                                                                                     Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                     Judge’s signature

City and state: Los Angeles, CA                                                                   Hon. Karen L. Stevenson , U.S. Magistrate Judge
                                                                                                     Printed name and title

AUSA: Jason C. Pang, x2652
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 2 of 33 Page ID #:2



                            ATTACHMENT A-1
PREMISES TO BE SEARCHED

     The premises known as Room #104 of the America’s Best Value

Inn, located at 7222 Rosemead Blvd., Pico Rivera, California

90660 (the “SUBJECT PREMISES”), which consists of a hotel room.

     Rosemead Blvd. runs North, South.        The SUBJECT PREMISES is

located within a building on the East side of Rosemead Blvd., at

the intersection with Danbridge St.        The building is a light tan

with red tile roofing and green and red trim.        The doors to the

rooms are also red.    The SUBJECT PREMISES is located on the

ground floor of the building.      The front door to the SUBJECT

PREMISES is located on the exterior of the building facing north

toward Danbridge St.    The numbers 104, in light color against a

dark placard, are affixed to the top center of the door of the

SUBJECT PREMISES.

     The SUBJECT PREMISES includes any appurtenances,

outbuildings, garages, sheds, carports, storage facilities, and

containers such as safes, vaults, file cabinets, drawers,

luggage, briefcases, boxes, cans, bags, purses, trash cans, and

other grounds assigned to Room #104 of the America’s Best Value

Inn, located at 7222 Rosemead Blvd., Pico Rivera, California

90660.




                                       i
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 3 of 33 Page ID #:3



                            ATTACHMENT A-2
PREMISES TO BE SEARCHED

     A white Infiniti G35, bearing CA license plate 6FMJ185

(“SUBJECT VEHICLE 1”).




                                       i
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 4 of 33 Page ID #:4



                            ATTACHMENT A-3
PREMISES TO BE SEARCHED

     A white Mercedes E350, bearing CA license plate 7BVY136

(“SUBJECT VEHICLE 2”).




                                       i
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 5 of 33 Page ID #:5



                            ATTACHMENT A-4
PERSON TO BE SEARCHED

     The person of Hovanes SUNGULYAN (“SUNGULYAN”), date of

birth February 24, 1987, with California Driver’s License Number

D6532444.   SUNGULYAN’s California Department of Motor Vehicle

records lists him as standing 5 feet and 8 inches tall with

brown hair and brown eyes.

     The search of SUNGULYAN shall include any and all clothing

and personal belongings, digital devices, backpacks, wallets,

briefcases, purses, and bags that are within SUNGULYAN’s

immediate vicinity and control at the location where the search

warrant is executed.    The search shall not include a strip

search or a body cavity search.




                                       i
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 6 of 33 Page ID #:6



                              ATTACHMENT B

I.   ITEMS TO BE SEIZED
          The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 21 U.S.C.

§ 841(a)(1) (possession with intent to distribute and

distribution of controlled substances) and 21 U.S.C. § 846

(conspiracy and attempt to distribute controlled substances)(the

“Subject Offenses”), namely:

          a.    Any controlled substance, controlled substance

analogue, or listed chemical;

          b.    Items and paraphernalia for the manufacturing,

distributing, packaging, sale, or weighing of controlled

substances, including scales and other weighing devices, plastic

baggies, food saver sealing devices, heat sealing devices,

balloons, packaging materials, containers, and money counters;

          c.    Items used in the packaging of currency for

consolidation and transportation, such as money-counting

machines, money wrappers, carbon paper, rubber bands, duct tape

or wrapping tape, plastic wrap or shrink wrap, and plastic

sealing machines;

          d.    United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier's checks,

traveler’s checks, certificates of deposit, stock certificates,

and bonds) (including the first $1,000), and data, records,

documents, or information (including electronic mail, messages

over applications and social media, and photographs) pertaining

to, obtaining, possessing, using, applications for, or



                                       i
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 7 of 33 Page ID #:7



transferring money over $1,000, such as bank account records,

cryptocurrency records and accounts;

          e.    Documents and records reflecting the identity of,

contact information for, communications with, or times, dates or

locations of meetings with co-conspirators, sources of supply of

controlled substances, or drug customers, including calendars,

address books, telephone or other contact lists, pay/owe

records, distribution or customer lists, correspondence,

receipts, records, and documents noting price, quantities,

and/or times when drugs were bought, sold, or otherwise

distributed, whether contained in hard copy correspondence,

notes, emails, text messages, photographs, videos (including

items stored on digital devices), or otherwise;

          f.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

          g.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;

          h.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,



                                      ii
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 8 of 33 Page ID #:8



Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

          i.    Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of drugs;

          j.    Contents of any calendar or date book;

          k.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

          l.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

          m.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,




                                      iii
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 9 of 33 Page ID #:9



as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

          As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.




                                      iv
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 10 of 33 Page ID #:10



           As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES
           In searching digital devices (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.         The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.          The



                                        v
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 11 of 33 Page ID #:11



government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime



                                       vi
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 12 of 33 Page ID #:12



was encountered, including how it was immediately apparent

contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling




                                       vii
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 13 of 33 Page ID #:13



outside the scope of the items to be seized absent further order

of the Court.

           In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

           The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel



                                      viii
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 14 of 33 Page ID #:14



assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

           During the execution of this search warrant, law

enforcement is permitted to: (1) depress Hovanes SUNGULYAN’s

thumb- and/or fingers onto the fingerprint sensor of the device

(only when the device has such a sensor), and direct which

specific finger(s) and/or thumb(s) shall be depressed; and (2)

hold the device in front of Hovanes SUNGULYAN’s face with his or

her eyes open to activate the facial-, iris-, or retina-

recognition feature, in order to gain access to the contents of

any such device.     In depressing a person’s thumb or finger onto

a device and in holding a device in front of a person’s face,

law enforcement may not use excessive force, as defined in

Graham v. Connor, 490 U.S. 386 (1989); specifically, law

enforcement may use no more than objectively reasonable force in

light of the facts and circumstances confronting them.

           The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                       ix
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 15 of 33 Page ID #:15



                                AFFIDAVIT
I, Reese Stewart, being duly sworn, declare and state as

follows:

                        I. PURPOSE OF AFFIDAVIT
             This affidavit is made in support of an application

for a warrant to search: (1) Room #104 of the America’s Best

Value Inn, 7222 Rosemead Blvd., Pico Rivera, California 90660

(the “SUBJECT PREMISES”) as described more fully in Attachment

A-1, (2) a white Infiniti G35, bearing California license plate

#6FMJ185 ( “SUBJECT VEHICLE 1”) as described more fully in

Attachment A-2, (3) a white Mercedes E350, bearing California

license plate #7BVY136 ( “SUBJECT VEHICLE 2”) as described more

fully in Attachment A-3; and (4) the person of Hovanes SUNGULYAN

(“SUNGULYAN”) as described more fully in Attachment A-4.

             The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. § 841(a)(1) (possession with intent to distribute and

distribution of controlled substances) and 21 U.S.C. § 846

(conspiracy and attempt to distribute controlled substances)

(the “Subject Offenses”), as described more fully in Attachment

B.   Attachments A-1, A-2, A-3, A-4, and B are incorporated

herein by reference.

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrant,
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 16 of 33 Page ID #:16



and does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                       II. BACKGROUND OF AFFIANT
             I am an investigator or law enforcement officer of the

United States, within the meaning of Title 18, United States

Code, Section 2510(7), and I am empowered by law to conduct

investigations of, and to make arrests for, narcotics

trafficking and money laundering violations under Titles 18 and

21 of the United States Code.

             I am a Special Agent (“SA”) with the Drug Enforcement

Administration (“DEA”) and have been so employed since June

2019.     I am currently assigned to DEA’s Los Angeles Field

Division (“LAFD”), Enforcement Group 2, which investigates

narcotics trafficking and money laundering violations under

Titles 18 and 21 of the United States Code.         I have received 16

weeks of specialized training in Quantico, Virginia, pertaining

to narcotics trafficking, money laundering, undercover

operations and electronic and physical surveillance procedures.

             Before becoming a Special Agent, I was employed as a

Border Patrol Agent with the United States Border Patrol from

March 2008 to December 2011.       As a Border Patrol Agent, I

conducted law enforcement duties pertaining to narcotics and

human smuggling along the border between the United States and

Mexico.     In December 2011 I became a Deportation Officer with

Immigration and Customs Enforcement, in which I conducted



                                        2
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 17 of 33 Page ID #:17



immigration and firearms investigations.         From June 2017 to June

2019, I was assigned as a Task Force Agent with the Drug

Enforcement Administration, in which I participated in narcotics

investigations.

           Throughout my career as a federal agent, I have

received numerous hours of training in narcotics investigations,

investigative techniques, surveillance, and evidence collection.

I have been the case agent and co-case agent for investigations

involving narcotics trafficking in the Southern California area.

These investigations have focused on narcotics distribution, the

laundering of narcotics proceeds and monetary instruments

derived from narcotics activities, and conspiracies associated

with narcotics offenses.      I have debriefed defendants,

informants, and witnesses who have personal knowledge regarding

narcotics trafficking organizations.        I have participated in

narcotics investigations, including Title III wire

interceptions, of numerous individuals involved in the

distribution, possession, and manufacture of controlled

substances, such as cocaine, methamphetamine, marijuana,

fentanyl, heroin, and oxycodone.       I have also participated in

the execution of search and arrest warrants involving drug

trafficking crimes.

           I have learned that narcotics trafficking

organizations utilize numerous individuals/co-conspirators each

serving different functions and each possessing only a limited

knowledge of the workings of their organization and the identity

and the role of the co-conspirators.        In this way the



                                        3
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 18 of 33 Page ID #:18



organization can limit the damage done to the overall operation

should one or more of its members be apprehended.          It also

protects those persons who are responsible for the overall

direction and operations of the organization against arrest

and/or successful prosecution.       I also know individuals involved

in narcotic trafficking organizations utilize the names of

others or non-existent individuals to purchase or rent vehicles

for the use in the distribution of narcotics; to purchase or

rent residences, hotel rooms, businesses, and/or storage

facilities to be used in the storage of narcotics and the

proceeds of their sales.      This false identifying information is

also used to purchase or rent digital pagers and cellular

telephones to be used in the furtherance of narcotics

transactions and in the subscription of utilities and other

services.

            Through my training, experience, and interaction with

experienced SAs, Task Force Officers (“TFOs”), and other

narcotics investigators, I have become familiar with the methods

employed by narcotics traffickers, in particular, practices to

smuggle, safeguard, transport, and distribute narcotics, and to

collect and launder narcotics-related proceeds.          These methods

include the use of debit calling cards, public telephones,

wireless communications technology (such as paging devices and

cellular telephones), counter-surveillance, elaborately planned

smuggling schemes tied to legitimate businesses, false or

fictitious identities, and coded or encrypted communications, in

an attempt to avoid detection by law enforcement and to



                                        4
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 19 of 33 Page ID #:19



circumvent narcotics investigations.        I know that during the

course of these wire and electronic communications, organization

members routinely use coded references and/or encryption in an

effort to elude law enforcement detection; that narcotics

traffickers often confine their illegal telephonic

communications to well-trusted organizational members and other

high-level narcotics traffickers; that, in order to minimize

telephonic communications, traffickers often conduct “in person”

meetings at secure locations; and that, a trafficking

organization will typically maintain or have knowledge of one or

more locations which can be used by members to conduct secure,

private conversations in furtherance of their conspiracy.

           Based on my training and experience, I know that

records are often maintained by drug traffickers.          Further, drug

traffickers in many instances will, out of necessity, perform

record keeping.    This allows them to keep track of amounts paid

and owed, such records will be maintained close at hand so as to

readily ascertain current balances for money owed/paid.

           It is also a common practice for traffickers to

conceal large sums of money at their residences, either the

proceeds from their drug sales/monies to be used to purchase

controlled substances or items associated with the production of

controlled substances.      In this connection, drug traffickers use

wire transfers, cashier’s checks, money orders, and cash to pay

for their controlled substances.       Evidence of such financial

transactions and records relating to income and expenditures of




                                        5
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 20 of 33 Page ID #:20



money and wealth in connection with drug trafficking would also

typically be maintained in residences.

             Typically, drug traffickers possess firearms and other

dangerous weapons to protect their profits, supply of drugs, and

persons from others who might attempt to forcibly take the drug

traffickers profits and/or supply of drugs.

                    III. SUMMARY OF PROBABLE CAUSE
             On February 20, 2020, a Confidential Source1 (hereafter

“CS”) working for the DEA purchased approximately 20

counterfeit, 30 milligram (mg) blue Oxycodone pills containing

fentanyl from SUNGULYAN for $320 in Rosemead, California.

SUNGULYAN met with the CS to sell the pills while driving

SUBJECT VEHICLE 1.

             On June 30, 2020, while acting in an undercover

capacity, I purchased approximately 31 counterfeit, blue

Oxycodone pills containing fentanyl from SUNGULYAN in the

parking lot at a Walmart retail store, located at 8500 E.

Washington Blvd. in Pico Rivera, California, for $400.

SUNGULYAN met with me to sell the pills while driving SUBJECT

VEHICLE 2.

             On August 5, 2020, while acting in an undercover

capacity, I purchased approximately 57 counterfeit, blue

      1CS has been cooperating with the DEA since 2015. The CS
has no prior criminal convictions. During the course of the
CS’s cooperation, the CS has provided valuable actionable
information regarding several narcotics traffickers operating in
the greater Los Angeles area. The information provided by the
CS has been corroborated by law enforcement to the extent
possible, and to my knowledge, the CS has not provided
information to law enforcement that has been proven to be false
or misleading.


                                        6
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 21 of 33 Page ID #:21



Oxycodone pills containing fentanyl from SUNGULYAN for $500 at

the America’s Best Value Inn, 7222 Rosemead Blvd. Pico Rivera,

CA 90660 (the “Inn,” which contains the hotel room that is the

SUBJECT PREMISES).     During that meeting, SUNGULYAN and I

discussed conducting a future drug transaction involving 500

pills, which would take place at the Inn.

           On August 11, 2020, law enforcement conducting

surveillance saw SUNGULYAN arrive to the Inn in SUBJECT VEHICLE

1 and enter the SUBJECT PREMISES.       Law enforcement then saw

SUNGULYAN enter and exit the SUBJECT PREMISES and conduct what

they believe to be hand-to-hand drug transactions.

           On August 12, 2020, law enforcement saw SUNGULYAN at

the Inn, and SUBJECT VEHICLE 1 in the parking lot of the Inn.

           On August 12, 2020, acting in an undercover capacity,

I texted SUNGULYAN to arrange to purchase 500 pills for $4000 on

August 13, 2020.     SUNGUYLAN responded by text message to confirm

that he would sell me 500 pills on August 13, 2020 at the Inn.

During the evening of August 12, 2020, law enforcement

conducting surveillance saw SUNGULYAN exit the SUBJECT PREMISES.

                    IV. STATEMENT OF PROBABLE CAUSE
           Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

      A.   February 2020 Controlled Buy of 20 Fentanyl Pills
           a.    In February 2020, DEA discovered an advertisement

on the website, www.craigslist.org (“Craigslist”), of “Blue

Roxies” in size 30 M for sale.       Through my training and



                                        7
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 22 of 33 Page ID #:22



experience, I understand “Blue Roxies” in size 30 M to be coded

language used by drug traffickers to describe counterfeit 30 mg

blue Oxycodone pills that contain fentanyl.         I also know that

Craigslist is frequently used by narcotics traffickers to

covertly sell narcotics, including counterfeit prescription

drugs.

              b.   On February 20, 2020, law enforcement contacted

the Craigslist advertiser to purchase 20 “Blue Roxies” for $320.

The advertisement provided the contact number (562)205-8855.

(562)205-8855 is a Voice Over IP (“VOIP”) telephone number and

did not contain subscriber information which identified the

user.    Based on my training and experience, I know drug

traffickers use VOIP telephone numbers to conceal their

identities from law enforcement.       The CS travelled to the

intersection of Graves Avenue and Jackson Avenue in Rosemead,

California, where he met SUNGULYAN and purchased the 20 “Blue

Roxies.” SUNGULYAN arrived at the intersection of Graves Avenue

and Jackson Avenue in Rosemead, California, in SUBJECT VEHICLE

1, which is registered to SUNGULYAN.        Based on the registration,

law enforcement pulled SUNGULYAN’s California driver’s license

record.      The CS confirmed he purchased 20 “Blue Roxies” from

SUNGULYAN after seeing a copy of SUNGULYAN’s California driver’s

license picture.     Based on a field test, a sample of the

purchased “Blue Roxies” tested positive for fentanyl.

        B.    June 2020 Controlled Buy of 31 Fentanyl Pills
              c.   In June 2020, I discovered another advertisement

on Craigslist of “Blue Roxies” in size 30 M for sale.           The



                                        8
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 23 of 33 Page ID #:23



advertisement listed that the seller was located in the

Rosemead, California area, and listed a contact number (562)205-

8855 – the same number used by SUNGULYAN during the controlled

purchase of 20 “Blue Roxies” to the CS in February 2020.           Acting

in an undercover capacity, I contacted SUNGULYAN to purchase 30

“Blue Roxies” for $400.00 on June 30, 2020.         On that day,

SUNGULYAN directed me to call him at telephone number (323)365-

3778, an AT&T number subscribed to Mariam Sungulyan.          On a phone

call, SUNGULYAN told me, in part and in substance:

                 i.    SUNGULYAN would be within 5-7 minutes of a

                       Walgreens store located at 8900 E.

                       Washington Blvd. Pico Rivera, CA 90660;

                 ii.   SUNGULYAN directed me to meet with him at

                       the Inn;

                 iii. SUNGULYAN stated he had a room at the Inn;

                       and

                 iv.   SUNGULYAN stated that all of his customers

                       know to meet him at the Inn.

           d.    As I travelled to meet SUNGULYAN, I instructed

SUNGULYAN to meet me in the parking lot at the Walmart retail

store, located at 8500 E. Washington Blvd. in Pico Rivera,

California, instead.     SUNGULYAN arrived driving SUBJECT VEHICLE

2, which is registered to Sarkis Sungulyan.         I recognized him

based on a copy of his California driver’s license picture.            At

that meeting, SUNGULYAN sold me 31 pills for $400.          Following

the sale, law enforcement saw SUNGULYAN drive back to the Inn,

where he parked SUBJECT VEHICLE 2.          Law enforcement did not see



                                        9
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 24 of 33 Page ID #:24



which room SUNGULYAN entered into at the Inn at that time, but

they saw him walking back and forth from the Inn to the SUBJECT

VEHICLE 2.    Based on a field test, a sample of the purchased

“Blue Roxies” tested positive for fentanyl.

      C.     August 5, 2020 Controlled Buy of 57 Fentanyl Pills
             e.   On August 5, 2020, I texted SUNGULYAN at

(562)205-8855 to purchase 50 “Blue Roxies” for $500.          SUNGULYAN

responded that he was not currently in the Pico Rivera area but

could meet with me after he went back to the Pico Rivera area to

get the pills.    SUNGULYAN also texted me a photograph of five

separate plastic trays containing various shades of round blue

pills, and he asked which color I wanted.         Based on my training

and experience, I believe the various pills to be counterfeit

Oxycodone pills, suspected to contain fentanyl.          I informed

SUNGULYAN that I wanted the same pills from the last drug

transaction, referring to the purchase in June 30, 2020.

SUNGULYAN directed me to meet him at the Inn.

             f.   Prior to the transaction, law enforcement saw

SUNGULYAN enter the Inn, but again were not able to determine,

at that time, which room SUNGULYAN entered.         Law enforcement

then saw SUNGULYAN leave the Inn to meet me on the street to

conduct the drug transaction.       The time between SUNGULYAN

arriving at the Inn and leaving to conduct the transaction was

approximately 20 minutes.      Based on this, I believe SUNGULYAN

needed that time to count out the pills from a possible supply

kept in his hotel room.      At that time, SUNGULYAN sold me 57

pills for $500.    During the meeting, SUNGULYAN and I discussed



                                       10
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 25 of 33 Page ID #:25



conducting a future drug transaction involving 500 pills for

$4000.     SUNGULYAN agreed to conduct the deal at the Inn the

following week.    The purchased pills have not yet been lab

tested but are believed, based on my training and experience and

my prior purchases from SUNGULYAN, to contain fentanyl.

Following the drug transaction, law enforcement saw SUNGULYAN

walk back toward the Inn but were not able, at that time, to

identify SUNGUYLAN’s room.

      D.     August 13, 2020 Controlled Buy of 500 Fentanyl Pills
             g.   On August 11, 2020, law enforcement conducted

surveillance at the Inn and saw SUNGULYAN arrive in SUBJECT

VEHICLE 1.    After exiting SUBJECT VEHICLE 1, law enforcement saw

SUNGULYAN enter room 104 of the Inn (i.e., the SUBJECT

PREMISES).    Law enforcement then saw SUNGULYAN exit the SUBJECT

PREMISES and conduct at least two brief hand-to-hand exchanges

with other individuals, which I believe to be drug transactions.

Based on my training and experience, I know these types of

exchanges are meant to be covert and brief in nature in order to

evade law enforcement detection.       Following the transactions,

law enforcement saw SUNGULYAN re-enter the SUBJECT PREMISES.

             h.   On August 12, 2020, I texted SUNGULYAN at

(562)205-8855 to arrange to purchase 500 “Blue Roxies” for

$4000.     On August 12, 2020, SUNGUYLAN responded via text message

to confirm that he would meet me on August 13, 2020, at the Inn,

and sell me 500 pills.




                                       11
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 26 of 33 Page ID #:26



           i.    On August 12, 2020, at approximately 6:48 in the

evening, law enforcement conducted surveillance at the Inn and

again saw SUNGUYLAN exit the SUBJECT PREMISES.

            V. TRAINING AND EXPERIENCE ON DRUG OFFENSES
           Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.    Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.          Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where drug traffickers have ready access to them, such as on

their cell phones and other digital devices, and in their

residences, vehicles, and other locations they frequent such as

stash houses or hotel rooms.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This



                                       12
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 27 of 33 Page ID #:27



includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.            In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices and in their residence, vehicles, and

other locations they frequent such as stash houses or hotel

rooms.   Drug traffickers often keep records of meetings with

associates, customers, and suppliers on their digital devices

and in their residence, including in the form of calendar

entries and location data.

           e.    Drug traffickers often use vehicles to transport

their narcotics and may keep stashes of narcotics in their

vehicles in the event of an unexpected opportunity to sell

narcotics arises.

           f.    Drug traffickers often maintain on hand large

amounts of United States currency in order to maintain and

finance their ongoing drug trafficking businesses, which operate

on a cash basis.     Such currency is often stored in their

residences, vehicles, and other locations they frequent such as

stash houses or hotel rooms.




                                       13
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 28 of 33 Page ID #:28



             g.   Drug traffickers often keep drugs in places where

they have ready access and control, such as at their residence,

vehicles, and other locations they frequent such as stash houses

or hotel rooms, including in safes.         They also often keep other

items related to their drug trafficking activities at their

residence, vehicles, and other locations they frequent such as

stash houses or hotel rooms, such as digital scales, packaging

materials, and proceeds of drug trafficking.         These items are

often small enough to be easily hidden and thus may be kept at a

drug trafficker’s residence, vehicles, and other locations they

frequent such as stash houses or hotel rooms, even if the drug

trafficker lives with others who may be unaware of his criminal

activity.

             h.   It is common for drug traffickers to own multiple

phones of varying sophistication and cost as a method to

diversify communications between various customers and

suppliers.    These phones range from sophisticated smart phones

using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications.

            VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES2
             Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I


     2 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;



                                       14
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 29 of 33 Page ID #:29



know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently


desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                       15
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 30 of 33 Page ID #:30



used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of



                                       16
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 31 of 33 Page ID #:31



electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

           The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked



                                       17
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 32 of 33 Page ID #:32



for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress SUNGULYAN’s thumb- and/or fingers on

the device(s); and (2) hold the device(s) in front of

SUNGULYAN’s face with his eyes open to activate the facial-,

iris-, and/or retina-recognition feature.

           Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

///

///

///




                                       18
Case 2:20-mj-03817-DUTY Document 1 Filed 08/13/20 Page 33 of 33 Page ID #:33



                             VII. CONCLUSION
           For all of the reasons described above, there is

probable cause to believe that the items to be seized described

in Attachment B will be found in a search of the SUBJECT

PREMISES described in Attachments A-1, A-2, A-3, and A-4.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
_________, 2020.



THE HONORABLE KAREN L. STEVENSON
UNITED STATES MAGISTRATE JUDGE




                                       19
